In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________

          No. 02-18-00337-CR
     ___________________________

 LINDA FRANCIES THOMAS, Appellant

                     V.

         THE STATE OF TEXAS


  On Appeal from the 355th District Court
          Hood County, Texas
        Trial Court No. CR11135


    Before Bassel, Kerr, and Pittman, JJ.
    Per Curiam Memorandum Opinion
                          MEMORANDUM OPINION

      Appellant Linda Francies Thomas appeals from the trial court’s judgment

revoking her community supervision, adjudicating her guilt for theft over $1,500 but

under $20,000, and sentencing her to twenty-four months’ confinement in state jail.

We modify the judgment to delete $15 of the total costs assessed because the amount

represents a filing fee that is not a statutorily authorized cost, and we affirm the

judgment as modified.

      A grand jury indicted Thomas for the offense of theft over $1,500 but under

$20,000 committed on or about March 23, 2008. See Act of May 15, 2007, 80th Leg.,

R.S., ch. 304 § 1, 2007 Tex. Gen. Laws 305 (amended 2015) (current version at Tex.

Penal Code Ann. § 31.03(e)(4)(A) (West Supp. 2018)). Under the terms of a plea-

bargain agreement, Thomas pleaded guilty to the offense, and the trial court deferred

adjudicating her guilt and placed her on community supervision for five years. The

trial court also imposed a nonsuspended $1,000 fine and restitution in the amount of

$2,588.73, which were terms of the plea-bargain agreement.

      During the period of Thomas’s community supervision, the State filed a first

amended motion to proceed with an adjudication of guilt. The State alleged that

Thomas had violated seven conditions of her community supervision: (A) committed

a new offense, (B) failed to report by mail to the Hood County supervision office for

twenty-two months, (C) failed to report in person to the Tarrant County supervision

office for one month, (D) failed to pay the monthly amount toward restitution for

                                         2
eleven months, (E) failed to pay the monthly amount toward the fine and court costs

for twenty-six months, (F) failed to pay the one-time Crime Stopper’s fee, and

(G) failed to pay the monthly supervision fee for thirty months. Thomas pleaded

“true” to allegations (B) through (G). The trial court heard evidence regarding the

State’s violation allegations, found allegations (B) through (G) to be true, and

adjudicated Thomas guilty of the underlying offense.           The trial court revoked

Thomas’s community supervision, sentenced her to twenty-four months’ confinement

in state jail, and ordered her to pay restitution “as previously requested.”

      Thomas’s court-appointed appellate counsel has filed a motion to withdraw as

counsel and a brief in support of that motion. Counsel’s brief and motion meet the

requirements of Anders v. California by presenting a professional evaluation of the

record demonstrating why there are no arguable grounds for relief. See 386 U.S. 738,

744, 87 S. Ct. 1396, 1400 (1967). In compliance with Kelly v. State, counsel notified

Thomas of the motion to withdraw, provided her a copy of the brief, informed her of

her right to file a pro se response, informed her of her pro se right to seek

discretionary review should this court hold that the appeal is frivolous, and took

concrete measures to facilitate Thomas’s review of the appellate record. 436 S.W.3d
313, 319 (Tex. Crim. App. 2014). This court afforded Thomas the opportunity to file

a response on her own behalf, but she did not do so.

      As the reviewing court, we must conduct an independent evaluation of the

record to determine whether counsel is correct in determining that the appeal is

                                            3
frivolous. See Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991); Mays v.

State, 904 S.W.2d 920, 923 (Tex. App.—Fort Worth 1995, no pet.). Only then may we

grant counsel’s motion to withdraw. See Penson v. Ohio, 488 U.S. 75, 82–83, 109 S. Ct.
346, 351 (1988).

       We have carefully reviewed counsel’s brief and the record. Our independent

review of the record revealed that the bill of costs includes a $15 filing fee for the

State’s motion to proceed to an adjudication of guilt. Although there is statutory

authority for requiring the opposing party to pay the entire amount of any filing fee

attributable to the State when the State prevails in a civil lawsuit,1 we have not found a

corresponding criminal statute. District clerks do not have discretion to impose any

fees not authorized by statute. See Johnson v. State, 423 S.W.3d 385, 389 (Tex. Crim.

App. 2014) (stating that “[o]nly statutorily authorized costs may be assessed against a

criminal defendant”). We therefore modify the judgment to delete $15 from the total

costs assessed, leaving total costs of $457. See Bray v. State, 179 S.W.3d 725, 726 (Tex.

App.—Fort Worth 2005, no pet.); see also Diaz v. State, No. 10-16-00218-CR, 2017 WL
4413436, at *4 (Tex. App.—Waco Oct. 4, 2017, no pet.) (mem. op., not designated

for publication) (deleting criminal filing fee because there was no statutory basis for

the fee). We likewise modify the bill of costs and the order to withdraw funds to

delete $15, reducing the total court costs, fees, and restitution to $2,348.62.



       See generally Tex. Civ. Prac. & Rem. Code Ann. § 8.02 (West 2017).
       1



                                            4
      Except for the error corrected by the modification described above, we agree

with counsel that this appeal is wholly frivolous and without merit; we find nothing in

the record that arguably might support an appeal. See Bledsoe v. State, 178 S.W.3d 824,

827–28 (Tex. Crim. App. 2005). Accordingly, we grant counsel’s motion to withdraw

and affirm as modified the trial court’s judgment and the order to withdraw funds

incorporated into the judgment.

                                                     Per Curiam

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: January 10, 2019




                                          5